

117 HR 2378 IH: Protecting Military Families with Disabilities Act
U.S. House of Representatives
2021-04-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2378IN THE HOUSE OF REPRESENTATIVESApril 8, 2021Mrs. Bice of Oklahoma (for herself and Ms. Jacobs of California) introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo amend title 10, United States Code, to reiterate that the prohibition against the collection from tenants of privatized military housing units of amounts in addition to rent includes supplemental payments to recover costs associated with unit modifications or upgrades needed to comply with standards under the Americans with Disabilities Act of 1990.1.Short titleThis Act may be cited as the Protecting Military Families with Disabilities Act. 2.Clarification of prohibition against collection from tenants of privatized military housing units of amounts in addition to rentSection 2891a(e) of title 10, United States Code, is amended by adding at the end the following new paragraph:(3)Costs incurred to modify or upgrade a housing unit to comply with standards under the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.) and facilitate occupancy of the housing unit by an individual with a disability (as defined in section 3 of such Act (42 U.S.C. 12102)) may not be considered optional services under paragraph (2)(A)(i) or another exception to the prohibition in paragraph (1) against collection from tenants of housing units of amounts in addition to rent..